UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended March 31, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-24077 Mobius Management Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 13-3078745 (State or other jurisdiction of (I.R.S. Employer incorporation or organization)Identification Number) 120 Old Post Road, Rye, New York10580 (Address of principal executive offices) (Zip code) (914) 921-7200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES|X|NO| | Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act). Large Accelerated Filer| |Accelerated Filer|X|Non-accelerated Filer| | Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YES||NO|X| Number of shares outstanding of the issuer's common stock as of May 4, 2007 ClassNumber of Shares Outstanding Common Stock, par value $0.0001 per share19,755,848 MOBIUS MANAGEMENT SYSTEMS, INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Balance Sheets – June 30, 2006 and March 31, 2007 3 Consolidated Statements of Operations – Three and nine months endedMarch 31, 2006 and 2007 4 Consolidated Statement of Stockholders’ Equity – Nine months ended March 31, 2007 5 Consolidated Statements of Cash Flows – Nine months ended March31, 2006 and 2007 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 33 Item 6. Exhibits 34 SIGNATURES 35 EXHIBITS AND CERTIFICATIONS 2 PART I. – FINANCIAL INFORMATION Item 1. – Financial Statements MOBIUS MANAGEMENT SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share data and per share data) June 30, March 31, 2006 2007 ASSETS Current assets: Cash and cash equivalents $ 39,967 $ 50,103 Accounts receivable, net of allowances of $559 and $580, respectively 19,654 9,870 Software license installments, current portion 12,054 11,651 Other current assets 2,480 2,152 Total current assets 74,155 73,776 Software license installments, non-current portion, net of allowance for doubtful accounts of $99 and $213, respectively 9,416 8,071 Property and equipment, net 3,912 3,537 Deferred income taxes 2,478 3,826 Other assets 3,379 3,103 Total assets $ 93,340 $ 92,313 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ 15,994 $ 12,673 Deferred revenues 22,765 21,280 Deferred income taxes 2,480 2,705 Total current liabilities 41,239 36,658 Deferred revenues 2,092 1,525 Other non-current liabilities 509 266 Total liabilities 43,840 38,449 Commitments and Contingencies (Note 9) Stockholders’ equity: Common stock, $.0001 par value; authorized40,000,000 shares; issued 24,303,853 and 25,039,621 shares, respectively; outstanding 18,949,630 and 19,685,398 shares, respectively 2 3 Additional paid-in capital 58,193 61,666 Retained earnings 5,653 5,085 Accumulated other comprehensive income 1,634 3,092 Treasury stock, at cost, 5,354,223 shares (15,982 ) (15,982 ) Total stockholders’ equity 49,500 53,864 Total liabilities and stockholders' equity $ 93,340 $ 92,313 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 MOBIUS MANAGEMENT SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share data) Three Months Ended March 31, Nine Months Ended March 31, 2006 2007 2006 2007 Revenues: Software license $ 9,126 $ 5,834 $ 27,628 $ 24,863 Maintenance 10,435 11,235 31,491 33,259 Professional service and other 2,070 2,071 5,691 6,545 Total revenues 21,631 19,140 64,810 64,667 Cost of revenues: Software license 183 102 838 468 Maintenance 1,930 2,229 5,648 6,374 Professional service and other 1,566 1,495 4,405 4,606 Total cost of revenues 3,679 3,826 10,891 11,448 Gross profit 17,952 15,314 53,919 53,219 Operating expenses: Sales and marketing 9,085 8,984 27,314 28,197 Research and development 6,002 5,652 17,316 17,038 General and administrative 3,319 3,858 9,966 11,171 Total operating expenses 18,406 18,494 54,596 56,406 Loss from operations (454 ) (3,180 ) (677 ) (3,187 ) Interest income, net 577 692 1,759 1,984 Other income (expense) 20 (8 ) 45 (28 ) Income (loss) before income taxes 143 (2,496 ) 1,127 (1,231 ) Provision for (benefit from) income taxes (149 ) (815 ) 203 (663 ) Net income (loss) $ 292 $ (1,681 ) $ 924 $ (568 ) Basic earnings (loss) per share $ 0.02 $ (0.09 ) $ 0.05 $ (0.03 ) Basic weighted average sharesoutstanding 18,870 19,634 18,709 19,360 Diluted earnings (loss) per share $ 0.01 $ (0.09 ) $ 0.05 $ (0.03 ) Diluted weighted average sharesoutstanding 19,942 19,634 19,804 19,360 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 MOBIUS MANAGEMENT SYSTEMS, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME NINE MONTHS ENDED MARCH 31, 2007 (Unaudited, in thousands) Common Stock Shares Amount Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock SharesAmount Total Stockholders’ Equity Balance at June 30, 2006 18,950 $ 2 $ 58,193 $ 5,653 $ 1,634 5,354 $ (15,982 ) $ 49,500 Net loss - - - (568 ) - - - (568 ) Change in other comprehensive income - 1,458 - - 1,458 Comprehensive income 890 Stock options exercised 647 1 1,643 - 1,644 Stock purchase plan 88 - 491 - 491 Tax benefit from employee stock plan - - 557 - 557 Stock based compensation expense - - 782 - 782 Balance at March 31, 2007 19,685 $ 3 $ 61,666 $ 5,085 $ 3,092 5,354 $ (15,982 ) $ 53,864 The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 MOBIUS MANAGEMENT SYSTEMS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended March 31, 2006 2007 Cash provided by operating activities: Net income (loss) $ 924 $ (568 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Deferred income taxes 61 (1,795 ) Depreciation and amortization 1,520 1,327 Stock-based compensation expense 613 782 Change in operating assets and liabilities: Accounts receivable, net (2,481 ) 10,002 Software license installments 4,806 2,089 Other assets (527 ) 418 Accounts payable and accrued expenses (317 ) (2,896 ) Deferred revenue (2,732 ) (2,248 ) Other non-current liabilities (238 ) (262 ) Total adjustments 705 7,417 Net cash provided by operating activities 1,629 6,849 Cash used in investing activities: Capital expenditures (1,465 ) (649 ) Net cash used in investing activities (1,465 ) (649 ) Cash provided by financing activities: Cash received from exercise of stock options 661 1,644 Cash received from employee stock purchase plan 575 491 Net tax benefit attributable to stock options 306 557 Net cash provided by financing activities 1,542 2,692 Effect of exchange rate changes on cash and cash equivalents (126 ) 1,244 Net change in cash and cash equivalents 1,580 10,136 Cash and cash equivalents at beginning of period 33,726 39,967 Cash and cash equivalents at end of period $ 35,306 $ 50,103 The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 MOBIUS MANAGEMENT SYSTEMS, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (1)Basis of Presentation The accompanying unaudited consolidated financial statements at June 30, 2006 and March 31, 2007 and for the three and nine month periods ended March 31, 2006 and 2007 have been prepared in accordance with the requirements of the U.S. Securities and Exchange Commission (“SEC”) for interim reporting. Under those rules, certain footnotes or other financial information that are normally required by generally accepted accounting principles (“GAAP”) may be condensed or omitted. GAAP requires the management of Mobius Management Systems, Inc. (“Mobius” or the “Company”) to make estimates and assumptions in preparing the interim financial statements. Mobius’s management has used its best efforts in establishing good faith estimates and assumptions. Actual results could differ from these estimates. Interim results of operations are not necessarily indicative of full year results. The Company’s management is responsible for the financial statements included in this Form 10-Q. These financial statements include all normal and recurring adjustments that management believes are necessary for a fair statement of the Company's financial position, results of operations, stockholders’ equity and cash flows. These statements should be read in conjunction with the consolidated financial statements and notes in Mobius's latest Form 10-K. Recent Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109.” FIN 48 clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements under Statement of Financial Accounting Standards (“SFAS”) No. 109, “Accounting for Income Taxes.” Under FIN 48, the tax effects of a position taken on a tax return should be recognized only if it is “more-likely-than-not” that the position would be sustained based solely on its technical merits as of the reporting date. FIN 48 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition, and also requires significant new annual disclosures in the notes to the consolidated financial statements. Differences between the amounts recognized in the statements of financial position prior to the adoption of FIN 48 and the amounts reported after adoption must be accounted for as a cumulative-effect adjustment recorded to the beginning balance of retained earnings. FIN 48 is effective for fiscal years beginning after December 15, 2006. As such, the Company is required to adopt FIN 48 at the beginning of its fiscal year 2008. The Company is currently evaluating the various requirements of FIN 48, but it has not yet determined the impact, if any, on its consolidated financial statements. In September 2006, the SEC issued Staff Accounting Bulletin No. 108 (“SAB No. 108”), “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.” SAB 108 was issued in order to eliminate the diversity of practice surrounding how companies quantify financial statement misstatements. This SAB provides guidance on how to consider the effects of prior year misstatements when quantifying current year misstatements in connection with a materiality assessment. SAB No. 108 states that companies should use both a balance sheet approach and an income statement approach when quantifying and evaluating the materiality of a misstatement (the “dual approach”). The interpretations of SAB No. 108 contain guidance on correcting errors under the dual approach, and provide transition guidance for correcting errors. SAB No. 108 is effective for annual financial statements covering the first fiscal year ending after November 15, 2006. The Company adopted the provisions of SAB No. 108 effective 7 with the first quarter of fiscal 2007, and there was no impact on its unaudited consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.” SFAS No. 157 defines fair value, establishes a framework for measuring fair value in accordance with GAAP and expands disclosure about fair value measurements. The provisions of SFAS No. 157 are effective for fiscal years beginning after November 15, 2007. As such, the Company will be required to adopt SFAS No. 157 at the beginning of its fiscal year 2009. At this time, the Company is currently evaluating the requirements of SFAS No. 157, but the Company has not yet determined the impact, if any, on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115.” This Statement permits entities to measure many financial instruments and certain other items at fair value. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007. Earlier application is permitted, subject to certain conditions. The Company is evaluating the provisions of SFAS No. 159, but has not yet determined whether it will elect the fair value option for any of its financial instruments and what the potential impact an election to do so could have on its consolidated financial statements. (2)Earnings Per Share Basic EPS is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. The computation of Diluted EPS is similar to the computation of Basic EPS except that it gives effect to all potentially dilutive instruments that were outstanding during the period. 8 The following is a reconciliation of the numerators and denominators for the Basic and Diluted EPS calculations (in thousands, except per share data): Three Months Ended March 31, 2006 2007 Net Income Shares Per Share Net Loss Shares Per Share (Numerator) (Denominator) Amount (Numerator) (Denominator) Amount Basic EPS: Net income (loss) $ 292 $ (1,681 ) Weighted average shares outstanding 18,870 19,634 Basic earnings (loss)per share $ 0.02 $ (0.09 ) Diluted EPS: Net income (loss) $ 292 $ (1,681 ) Dilutive effect of stock options 1,072 - Weighted average shares outstanding 19,942 19,634 Diluted earnings (loss)per share $ 0.01 $ (0.09 ) Nine Months Ended March 31, 2006 2007 Net Income Shares Per Share Net Loss Shares Per Share (Numerator) (Denominator) Amount (Numerator) (Denominator) Amount Basic EPS: Net income (loss) $ 924 $ (568 ) Weighted average shares outstanding 18,709 19,360 Basic earnings (loss)per share $ 0.05 $ (0.03 ) Diluted EPS: Net income (loss) $ 924 $ (568 ) Dilutive effect of stock options 1,095 - Weighted average shares outstanding 19,804 19,360 Diluted earnings (loss)per share $ 0.05 $ (0.03 ) Stock options for the three and nine months ended March 31, 2006, representing an aggregate of 1,565,219 and 1,657,370 shares of common stock, respectively, and stock options for the three and nine months ended March 31, 2007, representing an aggregate of 1,829,079 and 2,075,756 shares of common stock, respectively, were excluded from the calculation of diluted earnings (loss) per share because the effect would be antidilutive. Stock options were the only potentially dilutive instruments outstanding for the three and nine months ended March 31, 2006 and 2007. In accordance with the provisions of SFAS No. 128, “Earnings Per Share,” for the three and nine months ended March 31, 2007, the net amount of dilutive securities of 772,618 and 861,290 shares, respectively, (included in the amounts in the first sentence above) were excluded from the calculation of diluted loss per share solely based on the loss from continuing operations incurred by the Company in such periods. (3)Software License Installments Receivable In the ordinary course of business, the Company offers extended payment terms to some of its customers, with terms ranging from six months to five years, with the majority in the range of three years to five years. Software license installments 9 are discounted at a market rate of interest. The discount is amortized over the term of the financing to interest income using the interest method. (4)Sale of Software License Installments Receivable In the first quarter of fiscal 2005, the Company entered into an arrangement with General Electric Capital Corporation (“GECC”) under which eligible installments receivable can be sold without recourse to GECC at an amount equal to the discounted value of the underlying future payment streams. The rate used to discount the receivables is negotiated with GECC and is based primarily on GECC’s credit evaluation. Any difference between the carrying value of an installments receivable and the sale price to GECC is recorded as a gain or loss in “Other income (expense)” in the Consolidated Statements of Operations in the period of sale. For all periods presented, there were no significant gains or losses on the sale of such installments receivable. This arrangement gives the Company enhanced flexibility in offering financing alternatives to our customers and to manage our cash flow. The agreement does not provide for a termination date, although the agreement can be terminated by either party with 90 days advance notice. Additionally, there is no maximum threshold as to the amount of installments receivable that can be sold to GECC. Once sold to GECC, these installments receivable are not included in the Consolidated Balance Sheets as the criteria for sale treatment established by SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities,” have been met. Under SFAS No. 140, after a transfer of financial assets, an entity stops recognizing the financial assets when the control has been surrendered. The sale of installments receivable under the agreement meets the criteria of a sale under SFAS No. 140, which includes the transfer of title. During the three and nine months ended March 31, 2007, the Company sold approximately $0.1 million and $2.0 million, respectively, of installments receivable under this arrangement. During the three and nine months ended March 31, 2006, the Company sold approximately $475,000 and $800,000, respectively, of installments receivable under this arrangement. Under the terms of the Merger Agreement (as defined in Note 12 below), the Company has agreed not to sell installments receivable between April 11, 2007 and the closing date of the Merger (as defined in Note 12 below) without the prior consent of Allen Systems Group, Inc. Please refer to Note 12, Subsequent Events, for additional information regarding the Merger. (5)Property and Equipment Property and equipment consists of the following (in thousands): Useful Life June 30, 2006 March 31, 2007 Computer software and equipment 2-5 years $ 9,883 $ 10,474 Furniture, fixtures and office equipment 5 years 1,547 1,574 Leasehold improvements 5-15 years 4,095 4,108 15,525 16,156 Less accumulated depreciation and amortization (11,613 ) (12,619 ) Property and equipment, net $ 3,912 $ 3,537 Depreciation and amortization expense on property and equipment was $346,000 and $352,000 for the three months ended March 31, 2006 and 2007, respectively, and $1.1 million and $1.0 million for the nine months ended March 31, 2006 and 2007, respectively. 10 (6)Accounts Payable and Accrued Expenses Accounts payable and accrued expenses consist of the following (in thousands): June 30, 2006 March 31, 2007 Accounts payable $ 2,183 $ 1,944 Compensation and related benefits 7,424 6,975 Royalties payable 912 335 Other 5,475 3,419 $ 15,994 $ 12,673 (7)Stock-Based Compensation As of March 31, 2007, Mobius had the following stock-based compensation plans: the 2006 Stock Incentive Plan (“2006 Stock Plan”), the Non-Employee Directors’ 1998 Stock Option Plan (“Directors’ Plan”) and the 1998 Employee Stock Purchase Plan (“ESPP”). For a further description of these compensation plans, please refer to Note 9, Stock-Based Compensation, in our Annual Report on Form 10-K for the fiscal year ended June 30, 2006, filed with the SEC on September 11, 2006. At the Company’s annual meeting of stockholders on February 6, 2007, the stockholders approved an amendment to the Directors’ Plan increasing the maximum number of shares available for issuance under the Directors’ Plan from 500,000 shares to 750,000 shares. During the nine months ended March 31, 2007, the Company issued stock options to purchase 19,950 shares of common stock (2,800 shares during the fiscal third quarter of 2007), 13,425 shares of restricted stock (no shares during the fiscal third quarter of 2007) and 2,100 restricted stock units (all units during the fiscal third quarter of 2007) under the 2006 Stock Plan. Awards issued during the nine months ended March 31, 2007 under the 2006 Stock Plan will vest in equal tranches over five years subject to the achievement of certain corporate financial goals, which are determined and communicated to participants annually. The value of each year’s tranche is measured at the time such financial goals are communicated to and understood by recipients. During the nine months ended March 31, 2007, 70,000 options were granted under the Directors’ Plan (all of which were granted during the fiscal third quarter of 2007) and 116,673 options were granted under the ESPP (all of which were granted during the fiscal second quarter of 2007). Equity-based compensation expense for the three and nine months ended March 31, 2007 was approximately $230,000 and $782,000, respectively. During the fiscal third quarter of 2007, management determined that it was no longer probable that the corporate financial goals established for vesting of awards under the 2006 Stock Plan for fiscal 2007 would be met. Accordingly, in the fiscal third quarter of 2007, the Company reversed the $6,000 of compensation expense that had been recorded during the first six months of fiscal 2007 relating to the 2006 Stock Plan. Please refer to Note 12, Subsequent Events, for additional information on the Merger’s potential impact on the Company’s stock options, restricted stock and restricted stock units. No options were granted under the 1996 Stock Incentive Plan and 2006 Stock Plan during the nine months ended March 31, 2006. During the nine months ended March 31, 2006, 60,000 options were granted under the Directors’ Plan (all of which were granted during the fiscal third quarter of 2006) and 93,280 options were granted under the ESPP during the nine months ended March 31, 2006 (all of which were granted during the fiscal second quarter of 2006). Equity-based compensation expense for the three and nine months ended March 31, 2006 was approximately $190,000 and $613,000, respectively. 11 (8)Comprehensive Income (Loss) SFAS No. 130, “Reporting Comprehensive Income” requires the disclosure of comprehensive income, which includes net income (loss) and foreign currency translation adjustments. Comprehensive income (loss) for the three and nine months ended March 31, 2006 and 2007 is as follows (in thousands): Three Months Ended March 31, Nine Months Ended March 31, 2006 2007 2006 2007 Net income (loss) $ 292 $ (1,681 ) $ 924 $ (568 ) Unrealized translation gain (loss) 252 63 (121 ) 1,458 Comprehensive income (loss) $ 544 $ (1,618 ) $ 803 $ 890 (9)Commitments and Contingencies In compliance with the lease of the Company’s corporate headquarters in Rye, NY, the landlord holds a letter of credit issued by a bank totaling $275,000, secured by a certificate of deposit. (10)Litigation Acartus Litigation: As previously disclosed, on May 31, 2005, Mobius filed an action in the U.S. District Court for the District of Delaware against Acartus, Inc. The complaint, as amended, pleaded claims for trademark infringement, false representation/designation of origin and false advertising in violation of the Lanham Act, for violations of state statutory and common law and for violation of the Delaware Uniform Trade Secrets Act, against Acartus and its successor, EMC Corp. On December 21, 2006, the Court entered a stipulation signed by the parties providing for a permanent injunction with respect to the trademark infringement claims and otherwise disposing of the claims. The parties have completed discovery with respect to the remaining claims. On April 5, 2007, Acartus and EMC filed a motion for summary judgment seeking dismissal of the action. Briefing of the motion will be completed by mid-May. The case is currently scheduled for a two-week jury trial beginning on August 6, 2007. At this time, the Company cannot predict the outcome or estimate the amount, if any, that will be received in the event the Company prevails in this matter. (11)Goodwill and Other Intangible Assets Intangible assets as of June 30, 2006 and March 31, 2007 were as follows (in thousands): June 30, 2006 March 31, 2006 Accumulated Accumulated Gross Amortization Net Gross Amortization Net Completed technology $ 1,780 $ 1,537 $ 243 $ 1,780 $ 1,757 $ 23 Customer relationships 277 199 78 277 268 9 Total $ 2,057 $ 1,736 $ 321 $ 2,057 $ 2,025 $ 32 Aggregate amortization expense for intangible assets for the quarters ended March 31, 2006 and 2007 was $156,000 and $96,000, respectively, and for the nine months ended March 31, 2006 and 2007 was $469,000 and $289,000, respectively. Amortization expense for the remainder of the fiscal year ended June 30, 2007, for acquisitions completed through March 31, 2007, is estimated to be $32,000. 12 Changes in the carrying amount of goodwill for the nine months ended March 31, 2007 were as follows (in thousands): Total Balance as of June 30, 2006 $ 2,756 Effect of exchange rate changes 19 Balance as of March 31, 2007 $ 2,775 (12)Subsequent Events On April 11, 2007, the Company, Allen Systems Group, Inc. (“ASG”) and ASG M&A, Inc. (the “Purchaser”) entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which (i) the Purchaser shall be merged with and into the Company (the “Merger”) in accordance with the provisions of the Delaware General Corporation Law and the separate corporate existence of the Purchaser shall thereupon cease and (ii) the Company shall be the successor or surviving corporation in the Merger. The Board of Directors of the Company approved the Merger Agreement and the transactions contemplated thereby. Subject to the terms and conditions of the Merger Agreement, at the effective time of the Merger (the “Effective Time”), each outstanding share of Company common stock will be converted into and will represent the right to receive an amount of cash, without interest, equal to $10.05. The completion of the Merger is subject to approval of the Company’s stockholders and other customary closing conditions. The Company has received an early termination of the Hart-Scott-Rodino Anti-Trust Improvements Act waiting period. The Company will solicit stockholder approval for the Merger at a special meeting, subject to the mailing of a definitive proxy statement. The Merger is expected to close during June 2007. In connection with the execution of the Merger Agreement, Mitchell Gross, co-founder, President, Chairman and CEO of the Company, and Joseph J. Albracht, co-founder and a director of the Company, entered into a voting agreement, dated as of April 11, 2007 (the “Voting Agreement”) with ASG pursuant to which they have agreed to vote all of their shares (collectively representing approximately 47.3% of the Company’s outstanding shares as of April 26, 2007) in favor of the Merger. The Voting Agreement expires upon termination of the Merger Agreement. If the Merger is completed, the Merger Agreement provides that all Mobius employee stock options, restricted stock and restricted stock units will vest on the closing date of the Merger. The vesting of stock options held by Directors will not be accelerated. The holders of vested stock options will receive a cash payment equal to $10.05 less the per share exercise price of that stock option, times the number of options held. Holders of restricted stock and restricted stock units will receive $10.05 per restricted share or unit, as applicable. The foregoing description of the Merger Agreement does not purport to be complete and is qualified in its entirety by reference to the Merger Agreement. The Merger Agreement was filed as Exhibit 2.1 to the Company's Form 8-K/A, which was filed with the SEC on April 19, 2007, and is incorporated herein by reference. Additional information about the Merger will be set forth in the definitive merger proxy statement when it is filed with the SEC. 13 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS In this section, we give readers a more detailed assessment of our operating results and changes in financial position.This section should be read in conjunction with our Unaudited Consolidated Financial Statements and Notes included in Item 1 in this Quarterly Report. Please note that references in this section to “last year’s quarter” and “this quarter” refer to our fiscal quarters ended March 31, 2006 and 2007, respectively. Our quarterly revenues and operating results have varied substantially from quarter to quarter in the past, and are likely to continue to do so in the future. Statements contained in this Quarterly Report, other than historical financial results, may be forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements involve risks and uncertainties. They are not historical facts or guarantees of future performance or events. They are based on current expectations, estimates, beliefs, assumptions, goals and objectives, and are subject to uncertainties that are difficult to predict. In particular, any statements contained herein regarding expectations with respect to future sales and profitability, as well as product development and/or introductions, and/or with respect to the proposed Merger (as defined below) with Allen Systems Group, Inc. (“ASG”), are subject to known and unknown risks, uncertainties and contingencies, many of which are beyond our control, which may cause actual results, performance or achievements to differ materially from those projected or implied in such forward-looking statements. Important factors that might affect actual results, performance or achievements include, among other things, effects of the announcement and pendency of the Merger on our business, potential for diversion of management and employee attention and employee attrition during the period prior to the completion of the Merger, the potential effect on our business and relations with customers, service providers and other stakeholders whether or not the Merger is consummated, market acceptance of Mobius's products, ability to manage expenses, fluctuations in period to period results, seasonality, uncertainty of future operating results, long and unpredictable sales cycles, technological change, product concentration, competition, international sales and operations, protection of intellectual property, extended payment risk, sufficient revenues from professional services, dependence on licensed technology, risk of product defects, product liability, expansion of indirect channels, management of growth, dependence on executive management, other key employees and subcontractors, consolidation in the industries we market and sell, concerns about transaction security on the Internet, factors affecting valuation of stock option expense, changes in prevailing equity-based compensation practices, general conditions in the economy and the impact of recently enacted or proposed regulations. Certain other important factors that may cause actual results, performance or achievements to differ materially from those projected or implied in such forward-looking statements include, but are not limited to, the failure to obtain the necessary approval of the Merger by Mobius’s stockholders and the failure of various other closing conditions contained in the Merger Agreement (as defined below) to be satisfied as provided therein. These risks and uncertainties are described in detail from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), including our Annual Report on Form 10-K, filed on September 11, 2006, and our Quarterly Reports on Form 10-Q. Forward-looking statements included in this Quarterly Report are based on information known to us as of the date of this Quarterly Report and we accept no obligation (and expressly disclaim any obligations) to update these forward-looking statements and we do not intend to do so. Overview We are a leading provider of integrated solutions for enterprise archiving and records management. For twenty-five years, we have delivered innovative software that helps major corporations manage and derive value from vast amounts of digital records, documents, images, rich media and transactions of any type. Our technology has achieved industry-wide recognition for its breadth of functionality, breadth of supported information formats and the ability to meet high-volume, high-performance 14 requirements in environments ranging from the desktop, to distributed servers to centralized mainframes. Our solutions manage the entire lifecycle of information – from the moment it is created until it is no longer needed – and ensure its long-term integrity and availability, both to meet the operational and business needs of the entity and to ensure legal and regulatory compliance. By integrating information across the enterprise and managing its retention and disposition, we help our customers reduce operating costs, streamline critical business processes, and protect critical information assets. Our flagship product, ViewDirect®, is market-leading software for enterprise high-volume storage, high-speed indexed access and electronic distribution and disposal of anything that is either connected to or created in a digital format. ViewDirect incorporates complete facilities for managing the entire lifecycle of anything kept in digital format that serves the needs of the business and addresses legal and regulatory requirements. Additional Mobius products provide integrated access to disparate digital repositories, monitor the accuracy of enterprise data, build and maintain Web sites, and automate business processes. Recent Events On April 11, 2007, Mobius, ASG and ASG M&A, Inc. (the “Purchaser”) entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which (i) the Purchaser shall be merged with and into Mobius (the “Merger”) in accordance with the provisions of the Delaware General Corporation Law and the separate corporate existence of the Purchaser shall thereupon cease and (ii) Mobius shall be the successor or surviving corporation in the Merger. Our Board of Directors approved the Merger Agreement and the transactions contemplated thereby. Subject to the terms and conditions of the Merger Agreement, at the effective time of the Merger (the “Effective Time”), each outstanding share our common stock will be converted into and will represent the right to receive an amount of cash, without interest, equal to $10.05. The completion of the Merger is subject to approval of our stockholders and other customary closing conditions. We have received an early termination of the Hart-Scott-Rodino Anti-Trust Improvements Act waiting period. We will solicit stockholder approval for the Merger at a special meeting, subject to the mailing of a definitive proxy statement. The Merger is expected to close during June 2007. In connection with the execution of the Merger Agreement, Mitchell Gross, our co-founder, President, Chairman and CEO, and Joseph J. Albracht, our co-founder and one of our directors, entered into a voting agreement, dated as of April 11, 2007 (the “Voting Agreement”) with ASG pursuant to which they have agreed to vote all of their shares (collectively representing approximately 47.3% of our outstanding shares as of April 26, 2007) in favor of the Merger. The Voting Agreement expires upon termination of the Merger Agreement. The foregoing description of the Merger Agreement does not purport to be complete and is qualified in its entirety by reference to the Merger Agreement. The Merger Agreement was filed as Exhibit 2.1 to a Form 8-K/A which was filed with the SEC on April 19, 2007, and is incorporated herein by reference. Additional information about the Merger will be set forth in the definitive merger proxy statement when it is filed with the SEC. 15 Critical Accounting Policies and Estimates The following discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with GAAP. The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances. These estimates are evaluated on an on-going basis.Actual results could differ from those estimates. Management believes that its significant judgments and estimates used in the preparation of our consolidated financial statements are influenced by the following critical accounting policies: Revenue Recognition We recognize license and maintenance revenue in accordance with the provisions of Statement of Position (“SOP”) 97-2, “Software Revenue Recognition,” as amended by SOP 98-9, “Modification of SOP 97-2, Software Revenue Recognition, With Respect to Certain Transactions.” We generate license revenues from licensing the rights to use our software products to our customers. We also generate maintenance revenues from renewable support and software enhancements and professional service revenues from performing consulting activities for license customers. Software license contracts generally have terms of three, five or fifteen years. Revenues from software license agreements are recognized upon shipment of the software if persuasive evidence of an arrangement exists, pricing is fixed or determinable, and collectibility is probable. If an acceptance period is required, revenues are recognized upon the earlier of customer acceptance or the expiration of the acceptance period. Fees from licenses sold together with fee based professional services are generally recognized on the shipment of the software, providing that the payment of the license fees is not dependent upon the performance of the services, and the services are not essential to the functionality of the software. If the services are essential to the functionality of the software, or payment of the license fees are dependent upon the performance of the services, both the software license and service fees are recognized in accordance with SOP 81-1, “Accounting for Performance of Construction-Type and Certain Production-Type Contracts.” The percentage of completion method is used for those arrangements in which reasonably dependable estimates are available. If reasonably dependable estimates are not available due to the complexity of the services to be performed, we will defer recognition of any revenues for the project until the project is completed, delivered and accepted by the customer, provided all other revenue recognition criteria were met and no further significant obligations exist. We generally license our products directly to our customers. We also license our products through agents, resellers and distributors (collectively “agents”). Revenues from licenses through these agents are recorded when all revenue recognition criteria are met. We also apply the guidance of Emerging Issues Task Force (“EITF”) Issue 99-19, Reporting Revenue Gross as Principal Versus Net as an Agent (“EITF 99-19”). In accordance with the criteria established by EITF 99-19, in transactions where we act as principal, which includes, among other criteria, the assumption of credit risk, revenue is recorded at the gross amount of the transaction. Any agent fees or other costs associated with these transactions are reflected as a component of operating expenses in our consolidated statements of operations. When the agent acts as principal, we record revenues on a net basis; that is, the amount actually received by us from the agent. 16 For arrangements involving multiple elements, we defer revenue for the undelivered elements based on their vendor specific objective evidence (“VSOE”) and recognize the difference between the total arrangement fee and the amount deferred for the undelivered elements as revenue. The determination of fair value of each undelivered element in multiple element arrangements is based on the price charged when the same element is sold separately or renewal rates for maintenance. The vast majority of our software license contracts provide for optional maintenance which is billed separately from the software license arrangement and is renewable on an annual basis over the license term. Maintenance revenue is generally recognized ratably over the term of the support, typically twelve months. The unearned portion of maintenance revenue is classified as deferred revenue. We offer installment contracts to our customers, which provide for periodic payments, with terms ranging from six months to five years, with the majority in the range of three years to five years, with generally the first payment due at the beginning of the contract period. Under such contracts, software license revenue reflects the present value of future payments under non-cancelable license arrangements. The discount is recognized as interest income over the term of the arrangement. We have an established business practice of offering installment contracts to customers and have a history of successfully enforcing original payment terms on these contracts without making concessions. In addition, the payment obligations are unrelated to product implementation or any other post-transaction activity. Therefore, revenues from installment contracts are generally recognized in the same manner as those requiring current payment. We entered into an arrangement during our first quarter of fiscal 2005 that provides us with the option of selling installments receivable to General Electric Capital Corporation (“GECC”). This arrangement gives us enhanced flexibility in offering financing alternatives to our customers and in managing our cash flows. Please refer to Note 4, Sale of Software License Installments Receivable, to the accompanying unaudited consolidated financial statements for additional information regarding this arrangement. Fee-based professional services accounted for separately from license fees are performed on a fixed-fee or time-and-materials basis. Revenues for fixed-fee arrangements are generally recognized over the pattern of performance in accordance with the provisions of SAB No. 104. The pattern of performance for fixed-fee service arrangements is measured on a proportional performance basis considering estimates of costs incurred and accrued to date for each contract, which primarily consist of direct labor costs, cost of outsourcing, and overhead, to the estimated total cost for each contract at completion, which we believe approximates the delivery of outputs on the arrangements. Software Development Costs Statement of Financial Accounting Standards (“SFAS”)
